  Exhibit 10.1


 
SOLITRON DEVICES, INC.
 
2019 STOCK INCENTIVE PLAN
 
 
 
1. ESTABLISHMENT, EFFECTIVE DATE AND TERM
 
Solitron Devices, Inc., a Delaware corporation, hereby establishes the Solitron
Devices, Inc. 2019 Stock Incentive Plan. The Effective Date of the Plan shall be
the date the Plan was approved by the Board. Unless earlier terminated pursuant
to Section 15(k) hereof, the Plan shall terminate on the tenth anniversary of
the Effective Date. Capitalized terms used herein are defined in Annex A
attached hereto.
 
2. PURPOSE
 
The purpose of the Plan is to enable the Company to attract, retain, reward, and
motivate Eligible Individuals by providing them with an opportunity to acquire
or increase a proprietary interest in the Company and to incentivize them to
expend maximum effort for the growth and success of the Company, so as to
strengthen the mutuality of the interests between the Eligible Individuals and
the stockholders of the Company.
 
3. ELIGIBILITY
 
Awards may be granted under the Plan to any Eligible Individual, as determined
by the Committee from time to time, on the basis of their importance to the
business of the Company, pursuant to the terms of the Plan.
 
4. ADMINISTRATION
 
(a) Committee. The Plan shall be administered by the Committee, which shall have
the full power and authority to take all actions, and to make all determinations
not inconsistent with the specific terms and provisions of the Plan and deemed
by the Committee to be necessary or appropriate to the administration of the
Plan, any Award granted or any Award Agreement entered into hereunder. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award Agreement in the manner and to the
extent it shall deem expedient to carry the Plan into effect as it may determine
in its sole discretion. The decisions by the Committee shall be final,
conclusive, and binding with respect to the interpretation and administration of
the Plan, any Award, or any Award Agreement entered into under the Plan.
 
(b) Delegation to Officers or Employees. The Committee may designate officers or
employees of the Company to assist the Committee in the administration of the
Plan. The Committee may delegate authority to officers or employees of the
Company to grant Awards and execute Award Agreements or other documents on
behalf of the Committee in connection with the administration of the Plan,
subject to whatever limitations or restrictions the Committee may impose and in
accordance with applicable law.
 
(c) Designation of Advisors. The Committee may designate professional advisors
to assist the Committee in the administration of the Plan. The Committee may
employ such legal counsel, consultants, and agents as it may deem desirable for
the administration of the Plan and may rely upon any advice and any computation
received from any such counsel, consultant, or agent. The Company shall pay all
expenses and costs incurred by the Committee for the engagement of any such
counsel, consultant, or agent.
 
(d) Participants Outside the U.S. In order to conform with the provisions of
local laws and regulations of foreign countries which may affect the Awards or
the Participants, the Committee shall have the sole discretion to (i) modify the
terms and conditions of the Awards granted under the Plan to Eligible
Individuals located outside the United States; (ii) establish subplans with such
modifications as may be necessary or advisable under the circumstances present
by local laws and regulations; and (iii) take any action which it deems
advisable to comply with or otherwise reflect any necessary governmental
regulatory procedures, or to obtain any exemptions or approvals necessary with
respect to the Plan or any subplan established hereunder.
 
(e) Liability and Indemnification. No Covered Individual shall be liable for any
action or determination made in good faith with respect to the Plan, any Award
granted hereunder or any Award Agreement entered into hereunder. The Company
shall, to the maximum extent permitted by applicable law and the Certificate of
Incorporation and Bylaws of the Company, indemnify and hold harmless each
Covered Individual against any cost or expense (including reasonable attorney
fees reasonably acceptable to the Company) or liability (including any amount
paid in settlement of a claim with the approval of the Company), and amounts
advanced to such Covered Individual necessary to pay the foregoing at the
earliest time and to the fullest extent permitted, arising out of any act or
omission to act in connection with the Plan, any Award granted hereunder or any
Award Agreement entered into hereunder. Such indemnification shall be in
addition to any rights of indemnification such individuals may have under other
agreements, applicable law or under the Certificate of Incorporation or Bylaws
of the Company. Notwithstanding anything else herein, this indemnification will
not apply to the actions or determinations made by a Covered Individual with
regard to Awards granted to such Covered Individual under the Plan or arising
out of such Covered Individual’s own fraud or bad faith.
 
 
1

 
 
5. SHARES OF COMMON STOCK SUBJECT TO PLAN
 
(a) Shares Available for Awards. The Common Stock that may be issued pursuant to
Awards granted under the Plan shall be treasury shares or authorized but
unissued shares of the Common Stock. The maximum number of shares of Common
Stock that may be issued pursuant to Awards granted under the Plan shall be
225,000 shares.
 
(b) Reduction of Shares Available for Awards. Upon the granting of an Award, the
number of shares of Common Stock available for issuance under this Section for
the granting of further Awards shall be reduced as follows:
 
(i) In connection with the granting of an Option or Stock Appreciation Right,
the number of shares of Common Stock shall be reduced by the number of shares of
Common Stock subject to the Option or Stock Appreciation Right;
 
(ii) In connection with the granting of an Award that is settled in Common
Stock, other than the granting of an Option or Stock Appreciation Right, the
number of shares of Common Stock shall be reduced by the number of shares of
Common Stock subject to the Award; and
 
(iii) Awards settled in cash or property other than Common Stock shall not count
against the total number of shares of Common Stock available to be granted
pursuant to the Plan.
 
(c) Cancelled, Forfeited, or Surrendered Awards. Notwithstanding anything to the
contrary in this Plan, if any award under this Plan is cancelled, forfeited or
terminated for any reason prior to exercise, delivery or becoming vested in
full, the shares of Common Stock that were subject to such Award shall, to the
extent cancelled, forfeited or terminated, immediately become available for
future Awards granted under this Plan; provided, however, that any shares of
Common Stock subject to an Award which is cancelled, forfeited or terminated in
order to pay the exercise price of a stock option, purchase price or any taxes
or tax withholdings on an award shall not be available for future Awards granted
under this Plan.
 
(d) Recapitalization. If the outstanding shares of Common Stock are increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities by reason of any recapitalization, reclassification,
reorganization, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock of the
Company or other increase or decrease in such shares effected without receipt of
consideration by the Company occurring after the Effective Date, an appropriate
and proportionate adjustment shall be made by the Committee to: (i) the
aggregate number and kind of shares of Common Stock available under the Plan,
(ii) the calculation of the reduction of shares of Common Stock available under
the Plan, (iii) the number and kind of shares of Common Stock issuable pursuant
to outstanding Awards granted under the Plan and/or (iv) the Exercise Price of
outstanding Options or Stock Appreciation Rights granted under the Plan. No
fractional shares of Common Stock or units of other securities shall be issued
pursuant to any such adjustment under this Section 5(d), and any fractions
resulting from any such adjustment shall be eliminated in each case by rounding
downward to the nearest whole share or unit.
 
6. OPTIONS
 
(a) Grant of Options. Subject to the terms and conditions of the Plan, the
Committee may grant to such Eligible Individuals as the Committee may determine,
Options to purchase such number of shares of Common Stock and on such terms and
conditions as the Committee shall determine in its sole and absolute discretion.
Each grant of an Option shall satisfy the requirements set forth in this
Section.
 
(b) Type of Options. All Options granted under the Plan shall be Non-Qualified
Stock Options.
 
(c) Exercise Price. The Exercise Price of an Option shall be fixed by the
Committee and stated in the respective Award Agreement, provided that the
Exercise Price of the shares of Common Stock subject to such Option may not be
less than Fair Market Value of such Common Stock on the Grant Date, or if
greater, the par value of the Common Stock.
 
(d) Reserved
 
(e) Limitation on Option Period. Options granted under the Plan and all rights
to purchase Common Stock thereunder shall terminate no later than the tenth
anniversary of the Grant Date of such Options, or on such earlier date as may be
stated in the Award Agreement relating to such Option. In the case of Options
expiring prior to the tenth anniversary of the Grant Date, the Committee may in
its discretion, at any time prior to the expiration or termination of said
Options, extend the term of any such Options for such additional period as it
may determine, but in no event beyond the tenth anniversary of the Grant Date
thereof.
 
(f) Vesting Schedule and Conditions. No Options may be exercised prior to the
satisfaction of the conditions and vesting schedule provided for in the Plan and
in the Award Agreement relating thereto.
 
(g) Exercise. When the conditions to the exercise of an Option have been
satisfied, the Participant may exercise the Option only in accordance with the
following provisions. The Participant shall deliver to the Company a written
notice stating that the Participant is exercising the Option and specifying the
number of shares of Common Stock which are to be purchased pursuant to the
Option, and such notice shall be accompanied by payment in full of the Exercise
Price of the shares for which the Option is being exercised, by one or more of
the methods provided for in the Plan. An attempt to exercise any Option granted
hereunder other than as set forth in the Plan shall be invalid and of no force
and effect.
 
 
2

 
 
(h) Payment. Payment of the Exercise Price for the shares of Common Stock
purchased pursuant to the exercise of an Option shall be made by one of the
following methods:
 
(i) by cash, certified or cashier’s check, bank draft or money order;
 
(ii) through the delivery to the Company of shares of Common Stock which have
been previously owned by the Participant for the requisite period necessary to
avoid a charge to the Company’s earnings for financial reporting purposes; such
shares shall be valued, for purposes of determining the extent to which the
Exercise Price has been paid thereby, at their Fair Market Value on the date of
exercise; without limiting the foregoing, the Committee may require the
Participant to furnish an opinion of counsel acceptable to the Committee to the
effect that such delivery would not result in the Company incurring any
liability under Section 16(b) of the Exchange Act; or
 
(iii) by any other method which the Committee, in its sole and absolute
discretion and to the extent permitted by applicable law, may permit, including,
but not limited to through a “cashless exercise sale and remittance procedure”
pursuant to which the Participant shall concurrently provide irrevocable
instructions (1) to a brokerage firm approved by the Committee to effect the
immediate sale of the purchased shares and remit to the Company, out of the sale
proceeds available on the settlement date, sufficient funds to cover the
aggregate Exercise Price payable for the purchased shares plus all applicable
federal, state and local income, employment, excise, foreign and other taxes
required to be withheld by the Company by reason of such exercise and (2) to the
Company to deliver the certificates for the purchased shares directly to such
brokerage firm in order to complete the sale.
 
(i) Termination of Employment. Unless otherwise provided in an Award Agreement
in the case of the Participant’s death or Disability, upon the termination of
the employment or other service of a Participant with Company for any reason,
all of the Participant’s outstanding Options (whether vested or unvested) shall
be subject to the rules of this paragraph. Upon such termination, the
Participant’s unvested Options shall expire.
 
(i) Termination for Reason Other Than Cause, Disability or Death. If a
Participant’s termination of employment or other service is for any reason other
than death, Disability, Cause or a voluntary termination within ninety (90) days
after occurrence of an event which would be grounds for termination of
employment or other service by the Company for Cause, any Option held by such
Participant may be exercised, to the extent exercisable at termination, by the
Participant at any time within a period not to exceed ninety (90) days from the
date of such termination, but in no event after the termination of the Option
pursuant to its terms that are unrelated to termination of service.
 
(ii) Disability. If a Participant’s termination of employment or other service
with the Company is by reason of a Disability of such Participant, any Option
held by such Participant may be exercised, to the extent exercisable at
termination, by the Participant at any time within a period not to exceed one
(1) year after such termination, but in no event after the termination of the
Option pursuant to its terms that are unrelated to termination of service;
provided, however, that if the Participant dies within such period, any vested
Option held by such Participant upon death shall be exercisable by the
Participant’s estate, devisee or heir at law (whichever is applicable) for a
period not to exceed one (1) year after the Participant’s death, but in no event
after the termination of the Option pursuant to its terms that are unrelated to
termination of service.
 
(iii) Death. If a Participant dies while in the employment or other service of
the Company, any Option held by such Participant may be exercised, to the extent
exercisable at termination, by the Participant’s estate or the devisee named in
the Participant’s valid last will and testament or the Participant’s heir at law
who inherits the Option, at any time within a period not to exceed one (1) year
after the date of such Participant’s death, but in no event after the
termination of the Option pursuant to its terms that are unrelated to
termination of service.
 
(iv) Termination for Cause. In the event the termination is for Cause or is a
voluntary termination within ninety (90) days after occurrence of an event which
would be grounds for termination of employment or other service by the Company
for Cause (without regard to any notice or cure period requirement), any Option
held by the Participant at the time of such termination shall be deemed to have
terminated and expired upon the date of such termination.
 
 
3

 
 
7. RESTRICTED STOCK AND RESTRICTED STOCK UNITS
 
(a) Grant of Restricted Stock and Restricted Stock Units. Subject to the terms
and conditions of the Plan, the Committee may grant to such Eligible Individuals
as the Committee may determine, Restricted Stock or Restricted Stock Units, in
such amounts and on such terms and conditions as the Committee shall determine
in its sole and absolute discretion. Each grant of Restricted Stock and
Restricted Stock Units shall satisfy the requirements as set forth in this
Section.
 
(b) Restrictions. The Committee shall impose such restrictions on any Restricted
Stock or Restricted Stock Unit granted pursuant to the Plan as it may deem
advisable including, without limitation, time-based vesting restrictions or the
attainment of Performance Goals.
 
(c) Certificates and Certificate Legend. With respect to a grant of Restricted
Stock, the Company may issue a certificate evidencing such Restricted Stock to
the Participant or issue and hold such shares of Restricted Stock for the
benefit of the Participant until the applicable restrictions expire. The Company
may legend the certificate representing Restricted Stock to give appropriate
notice of such restrictions. In addition to any such legends, each certificate
representing shares of Restricted Stock granted pursuant to the Plan shall bear
the following legend:
 
“Shares of stock represented by this certificate are subject to certain terms,
conditions, and restrictions on transfer as set forth in the Solitron Devices,
Inc. 2019 Stock Incentive Plan (the “Plan”), and in an agreement entered into by
and between the registered owner of such shares and Solitron Devices, Inc. (the
“Company”), dated ___, 20__ (the “Award Agreement”). A copy of the Plan and the
Award Agreement may be obtained from the Secretary of the Company.”
 
(d) Removal of Restrictions. Except as otherwise provided in the Plan or under
federal or state securities laws, shares of Restricted Stock shall become freely
transferable by the Participant upon the lapse of the applicable restrictions.
Once the shares of Restricted Stock are released from the restrictions and if
permitted under federal and state securities laws, the Participant shall be
entitled to have the legend required by paragraph (c) above removed from the
share certificate evidencing such Restricted Stock and the Company shall pay or
distribute to the Participant all dividends and distributions held in escrow by
the Company with respect to such Restricted Stock, if any.
 
(e) Stockholder Rights. Unless otherwise provided in an Award Agreement, until
the expiration of all applicable restrictions, (i) the Restricted Stock shall be
treated as outstanding, (ii) the Participant holding shares of Restricted Stock
may exercise full voting rights with respect to such shares, and (iii) the
Participant holding shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such shares while they
are so held. If any such dividends or distributions are paid in shares of Common
Stock, such shares shall be subject to the same restrictions on transferability
and forfeitability as the shares of Restricted Stock with respect to which they
were paid. Notwithstanding anything to the contrary, at the discretion of the
Committee, all such dividends and distributions shall be held in escrow by the
Company (subject to the same restrictions on forfeitability) until all
restrictions on the respective Restricted Stock have lapsed. Holders of the
Restricted Stock Units shall not have any of the rights of a stockholder,
including the right to vote or receive dividends and other distributions, until
Common Stock shall have been issued in the Participant’s name pursuant to the
Restricted Stock Units.
 
(f) Termination of Service. Unless otherwise provided in an Award Agreement in
the case of the Participant’s death or Disability, if a Participant’s employment
or other service with the Company terminates for any reason, all unvested shares
of Restricted Stock and Restricted Stock Units held by the Participant and any
dividends or distributions held in escrow by the Company with respect to
Restricted Stock shall be forfeited immediately and returned to the Company.
 
(g) Payment of Common Stock with respect to Restricted Stock Units.
Notwithstanding anything to the contrary herein, unless otherwise provided in
the Award Agreement, Common Stock will be issued with respect to Restricted
Stock Units no later than March 15 of the year immediately following the year in
which the Restricted Stock Units are first no longer subject to a substantial
risk of forfeiture as such term is defined in Section 409A of the Code and the
regulations issued thereunder (“RSU Payment Date”). In the event that
Participant has elected to defer the receipt of Common Stock pursuant to an
Award Agreement beyond the RSU Payment Date, then the Common Stock will be
issued at the time specified in the Award Agreement or related deferral election
form. In addition, unless otherwise provided in the Award Agreement, if the
receipt of Common Stock is deferred past the RSU Payment Date, Dividend
Equivalents on the Common Stock covered by Restricted Stock Units shall be
deferred until the RSU Payment Date.
 
 
4

 
 
8. STOCK APPRECIATION RIGHTS
 
(a) Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, the Committee may grant to such Eligible Individuals as the Committee
may determine, Stock Appreciation Rights, in such amounts and on such terms and
conditions as the Committee shall determine in its sole and absolute discretion.
Each grant of a Stock Appreciation Right shall satisfy the requirements as set
forth in this Section.
 
(b) Terms and Conditions of Stock Appreciation Rights. Unless otherwise provided
in an Award Agreement, the terms and conditions (including, without limitation,
the limitations on the Exercise Price, exercise period, repricing and
termination) of the Stock Appreciation Right shall be substantially identical
(to the extent possible taking into account the differences related to the
character of the Stock Appreciation Right) to the terms and conditions that
would have been applicable under Section 6 above were the grant of the Stock
Appreciation Rights a grant of an Option.
 
(c) Exercise of Stock Appreciation Rights. Stock Appreciation Rights shall be
exercised by a Participant only by written notice delivered to the Company,
specifying the number of shares of Common Stock with respect to which the Stock
Appreciation Right is being exercised.
 
(d) Payment of Stock Appreciation Right. Unless otherwise provided in an Award
Agreement, upon exercise of a Stock Appreciation Right, the Participant or
Participant’s estate, devisee or heir at law (whichever is applicable) shall be
entitled to receive payment, in cash, in shares of Common Stock, or in a
combination thereof, as determined by the Committee in its sole and absolute
discretion. The amount of such payment shall be determined by multiplying the
excess, if any, of the Fair Market Value of a share of Common Stock on the date
of exercise over the Fair Market Value of a share of Common Stock on the Grant
Date, by the number of shares of Common Stock with respect to which the Stock
Appreciation Rights are then being exercised. Notwithstanding the foregoing, the
Committee may limit in any manner the amount payable with respect to a Stock
Appreciation Right by including such limitation in the Award Agreement.
 
9. RESERVED
 
 
 
10. OTHER AWARDS
 
Awards of shares of Common Stock, phantom stock and other Awards that are valued
in whole or in part by reference to, or otherwise based on, Common Stock, may
also be made, from time to time, to Eligible Individuals as may be selected by
the Committee. Such Common Stock may be issued in satisfaction of Awards granted
under any other plan sponsored by the Company or compensation payable to an
Eligible Individual. In addition, such Awards may be made alone or in addition
to or in connection with any other Award granted hereunder. The Committee may
determine the terms and conditions of any such Award. Each such Award shall be
evidenced by an Award Agreement between the Eligible Individual and the Company
which shall specify the number of shares of Common Stock subject to the Award,
any consideration therefore, any vesting or Performance Goal requirements, and
such other terms and conditions as the Committee shall determine in its sole and
absolute discretion.
 
11. RESERVED
 
 
 
12. CHANGE IN CONTROL
 
Except as otherwise provided for in an Award Agreement, and subject to the
requirements and limitations of Section 409A of the Code, if applicable, in the
event of a Change in Control: (a) the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the “Acquiror”), may, without the consent of any Participant, assume or
continue the Company’s rights and obligations under each or any Award or portion
thereof outstanding immediately prior to the Change in Control or substitute for
each or any such outstanding Award or portion thereof a substantially equivalent
award with respect to the Acquiror’s stock, as applicable; and (b) outstanding
Awards which are not assumed, substituted for, or otherwise continued by the
Acquiror shall accelerate and become fully vested effective immediately prior
to, but contingent upon, the consummation of the Change in Control; and
thereafter, all Awards shall terminate to the extent not exercised or settled as
of the date of the Change in Control. Any Award that is settled shall be settled
in such form as the Committee may specify, in an amount equal to the Change in
Control Price with respect to shares subject to the vested portion of the Award
net of the Exercise Price thereof, if applicable.
 
 
5

 
 
13. CHANGE IN STATUS OF PARENT OR SUBSIDIARY
 
Unless otherwise provided in an Award Agreement or otherwise determined by the
Committee, in the event that an entity or business unit which was previously a
part of the Company is no longer a part of the Company, as determined by the
Committee in its sole discretion, the Committee may, in its sole and absolute
discretion: (i) provide on a case by case basis that some or all outstanding
Awards held by a Participant employed by or performing service for such entity
or business unit may remain outstanding, may continue to vest, and/or may remain
exercisable for a period not exceeding one (1) year, subject to the terms of the
Award Agreement and this Plan; and/or (ii) treat the employment or other
services of a Participant performing services for such entity or business unit
as terminated, if such Participant is not employed by the Company or any entity
that is a part of the Company, immediately after such event.
 
14. REQUIREMENTS OF LAW
 
(a) Violations of Law. The Company shall not be required to make any payments,
sell or issue any shares of Common Stock under any Award if the sale or issuance
of such shares would constitute a violation by the individual exercising the
Award, the Participant or the Company of any provisions of any law or regulation
of any governmental authority, including without limitation any provisions of
the Sarbanes-Oxley Act, and any other federal or state securities laws or
regulations. Any determination in this connection by the Committee shall be
final, binding, and conclusive. The Company shall not be obligated to take any
affirmative action in order to cause the exercise of an Award, the issuance of
shares pursuant thereto or the grant of an Award to comply with any law or
regulation of any governmental authority.
 
(b) Registration. At the time of any exercise or receipt of any Award, the
Company may, if it shall determine it necessary or desirable for any reason,
require the Participant (or Participant’s heirs, legatees or legal
representative, as the case may be), as a condition to the exercise or grant
thereof, to deliver to the Company a written representation of present intention
to hold the shares for their own account as an investment and not with a view
to, or for sale in connection with, the distribution of such shares, except in
compliance with applicable federal and state securities laws with respect
thereto. In the event such representation is required to be delivered, an
appropriate legend may be placed upon each certificate delivered to the
Participant (or Participant’s heirs, legatees or legal representative, as the
case may be) upon the Participant’s exercise of part or all of the Award or
receipt of an Award and a stop transfer order may be placed with the transfer
agent. Each Award shall also be subject to the requirement that, if at any time
the Company determines, in its discretion, that the listing, registration or
qualification of the shares subject to the Award upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of or in connection
with, the issuance or purchase of the shares thereunder, the Award may not be
exercised in whole or in part and the restrictions on an Award may not be
removed unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Company in its sole discretion. The Participant shall provide the Company
with any certificates, representations and information that the Company requests
and shall otherwise cooperate with the Company in obtaining any listing,
registration, qualification, consent or approval that the Company deems
necessary or appropriate. The Company shall not be obligated to take any
affirmative action in order to cause the exercisability or vesting of an Award,
to cause the exercise of an Award or the issuance of shares pursuant thereto, or
to cause the grant of Award to comply with any law or regulation of any
governmental authority.
 
(c) Withholding. The Committee may make such provisions and take such steps as
it may deem necessary or appropriate for the withholding of any taxes that the
Company is required by any law or regulation of any governmental authority,
whether federal, state or local, domestic or foreign, to withhold in connection
with the grant or exercise of an Award, or the removal of restrictions on an
Award including, but not limited to: (i) the withholding of delivery of shares
of Common Stock until the holder reimburses the Company for the amount the
Company is required to withhold with respect to such taxes; (ii) the canceling
of any number of shares of Common Stock issuable in an amount sufficient to
reimburse the Company for the amount it is required to so withhold; (iii)
withholding the amount due from any such person’s wages or compensation due to
such person; or (iv) requiring the Participant to pay the Company cash in the
amount the Company is required to withhold with respect to such taxes.
 
(d) Governing Law. The Plan shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware.
 
 
6

 
 
15. GENERAL PROVISIONS
 
(a) Award Agreements. All Awards granted pursuant to the Plan shall be evidenced
by an Award Agreement. Each Award Agreement shall specify the terms and
conditions of the Award granted and shall contain any additional provisions as
the Committee shall deem appropriate, in its sole and absolute discretion
(including, to the extent that the Committee deems appropriate, provisions
relating to confidentiality, non-competition, non-solicitation and similar
matters). The terms of each Award Agreement need not be identical for Eligible
Individuals provided that each Award Agreement shall comply with the terms of
the Plan.
 
(b) Purchase Price. To the extent the purchase price of any Award granted
hereunder is less than par value of a share of Common Stock and such purchase
price is not permitted by applicable law, the per share purchase price shall be
deemed to be equal to the par value of a share of Common Stock.
 
(c) Dividends and Dividend Equivalents. Except as set forth in the Plan, an
Award Agreement or provided by the Committee in its sole and absolute
discretion, a Participant shall not be entitled to receive, on a deferred basis,
cash or stock dividends, Dividend Equivalents, or cash payments in amounts
equivalent to cash or stock dividends on shares of Common Stock covered by an
Award. The Committee in its absolute and sole discretion may credit a
Participant’s Award with Dividend Equivalents with respect to any Awards. To the
extent that dividends and distributions relating to an Award are held in escrow
by the Company, or Dividend Equivalents are credited to an Award, a Participant
shall not be entitled to any interest on any such amounts. No dividends or
Dividend Equivalents shall be paid to Participants with respect to unvested
Awards until such Awards vest, but this sentence shall not prohibit the payment
of dividends or Dividend Equivalents attributable to the period while the Awards
were unvested to be paid upon or after the vesting date.
 
(d) Deferral of Awards. The Committee may from time to time establish procedures
pursuant to which a Participant may elect to defer, until a time or times later
than the vesting of an Award, receipt of all or a portion of the shares of
Common Stock or cash subject to such Award and to receive Common Stock or cash
at such later time or times, all on such terms and conditions as the Committee
shall determine. The Committee shall not permit the deferral of an Award unless
counsel for the Company determines that such action will not result in adverse
tax consequences to a Participant under Section 409A of the Code. If any such
deferrals are permitted, then notwithstanding anything to the contrary herein, a
Participant who elects to defer receipt of Common Stock shall not have any
rights as a stockholder with respect to deferred shares of Common Stock unless
and until shares of Common Stock are actually delivered to the Participant with
respect thereto, except to the extent otherwise determined by the Committee.
 
(e) Prospective Employees. Notwithstanding anything to the contrary, any Award
granted to a Prospective Employee shall not become vested prior to the date the
Prospective Employee first becomes an employee of the Company.
 
(f) Stockholder Rights. Except as expressly provided in the Plan or an Award
Agreement, a Participant shall not have any of the rights of a stockholder with
respect to Common Stock subject to the Awards prior to satisfaction of all
conditions relating to the issuance of such Common Stock, and no adjustment
shall be made for dividends, distributions or other rights of any kind for which
the record date is prior to the date on which all such conditions have been
satisfied.
 
(g) Transferability of Awards. A Participant may not Transfer an Award other
than by will or the laws of descent and distribution. Awards may be exercised
during the Participant’s lifetime only by the Participant. No Award shall be
liable for or subject to the debts, contracts, or liabilities of any
Participant, nor shall any Award be subject to legal process or attachment for
or against such person. Any purported Transfer of an Award in contravention of
the provisions of the Plan shall have no force or effect and shall be null and
void, and the purported transferee of such Award shall not acquire any rights
with respect to such Award. Notwithstanding anything to the contrary, the
Committee may in its sole and absolute discretion permit the Transfer of an
Award to a Participant’s “family member” as such term is defined in the Form S-8
Registration Statement under the Securities Act of 1933, as amended, under such
terms and conditions as specified by the Committee. In such case, such Award
shall be exercisable only by the transferee approved of by the Committee.
 
(h) Buyout and Settlement Provisions. The Committee may at any time on behalf of
the Company offer to buy out any Awards previously granted based on such terms
and conditions as the Committee shall determine which shall be communicated to
the Participants at the time such offer is made.
 
(i) Use of Proceeds. The proceeds received by the Company from the sale of
Common Stock pursuant to Awards granted under the Plan shall constitute general
funds of the Company.
 
(j) Modification or Substitution of an Award. Subject to the terms and
conditions of the Plan, the Committee may modify outstanding Awards, provided
that, except as expressly provided in the Plan, no modification of an Award
shall adversely affect any rights or obligations of the Participant under the
applicable Award Agreement without the Participant’s consent. Nothing in the
Plan shall limit the right of the Company to pay compensation of any kind
outside the terms of the Plan.
 
 
7

 
 
(k) Amendment and Termination of Plan. The Board may, at any time and from time
to time, amend, suspend or terminate the Plan as to any shares of Common Stock
as to which Awards have not been granted; provided, however, that the approval
of the stockholders of the Company in accordance with applicable law and the
Certificate of Incorporation and Bylaws of the Company shall be required for any
amendment of which stockholder approval is necessary to comply with federal or
state law (including without limitation Rule 16b-3 under the Exchange Act) or
with the rules of any stock exchange or automated quotation system on which the
Common Stock may be listed or traded. Except as expressly provided in the Plan,
no amendment, suspension or termination of the Plan shall, without the consent
of the holder of an Award, alter or impair rights or obligations under any Award
theretofore granted under the Plan. Awards granted prior to the termination of
the Plan may extend beyond the date the Plan is terminated and shall continue
subject to the terms of the Plan as in effect on the date the Plan is
terminated.
 
(l) Section 409A of the Code. This Plan is intended to comply with the
requirements of Section 409A of the Code, and the provisions hereof shall be
interpreted in a manner that satisfies its requirements and the related
regulations, and the Plan shall be operated accordingly. If any provision of
this Plan or any term or condition of any Award would otherwise frustrate or
conflict with this intent, the provision, term or condition will be interpreted
and deemed amended so as to avoid this conflict.
 
(m) Notification of 83(b) Election. If in connection with the grant of any
Award, any Participant makes an election permitted under Code Section 83(b),
such Participant must notify the Company in writing of such election within ten
(10) days of filing such election with the Internal Revenue Service.
 
(n) Disclaimer of Rights. No provision in the Plan, any Award granted hereunder,
or any Award Agreement entered into pursuant to the Plan shall be construed to
confer upon any individual the right to remain in the employ of or other service
with the Company or to interfere in any way with the right and authority of the
Company either to increase or decrease the compensation of any individual,
including any holder of an Award, at any time, or to terminate any employment or
other relationship between any individual and the Company. The grant of an Award
pursuant to the Plan shall not affect or limit in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
of its capital or business structure or to merge, consolidate, dissolve or
liquidate, or to sell or transfer all or any part of its business or assets.
 
(o) Unfunded Status of Plan. The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments as to
which a Participant has a fixed and vested interest but which are not yet made
to such Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Company.
 
(p) Nonexclusivity of Plan. The adoption of the Plan shall not be construed as
creating any limitations upon the right and authority of the Board to adopt such
other incentive compensation arrangements (which arrangements may be applicable
either generally to a class or classes of individuals or specifically to a
particular individual or individuals) as the Board in its sole and absolute
discretion determines desirable.
 
(q) Other Benefits. No Award payment under the Plan shall be deemed compensation
for purposes of computing benefits under any retirement plan of the Company or
any agreement between a Participant and the Company, nor affect any benefits
under any other benefit plan of the Company now or subsequently in effect under
which benefits are based upon a Participant’s level of compensation.
 
(r) Headings. The section headings in the Plan are for convenience only; they
form no part of this Agreement and shall not affect its interpretation.
 
(s) Pronouns. The use of any gender in the Plan shall be deemed to include all
genders, and the use of the singular shall be deemed to include the plural and
vice versa, wherever it appears appropriate from the context.
 
(t) Successors and Assigns. The Plan shall be binding on all successors of the
Company and all successors and permitted assigns of a Participant, including,
but not limited to, a Participant’s estate, devisee, or heir at law.
 
(u) Severability. If any provision of the Plan or any Award Agreement shall be
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.
 
(v) Notices. Any communication or notice required or permitted to be given under
the Plan shall be in writing, and mailed by registered or certified mail or
delivered by hand, to the Company, to its principal place of business, and if to
the holder of an Award, to the address as appearing on the records of the
Company.
 


8

 

 
ANNEX A
 
DEFINITIONS
 
“Award” means any Common Stock, Option, Restricted Stock, Restricted Stock Unit,
Stock Appreciation Right or any other award granted pursuant to the Plan.
 
“Award Agreement” means a written agreement entered into by the Company and a
Participant setting forth the terms and conditions of the grant of an Award to
such Participant.
 
“Board” means the board of directors of the Company.
 
“Cause” means, with respect to a termination of employment or other service with
the Company, a termination of employment or other service due to a Participant’s
dishonesty, fraud, or willful misconduct; provided, however, that if the
Participant and the Company have entered into an employment agreement or
consulting agreement which defines the term Cause, the term Cause shall be
defined in accordance with such agreement with respect to any Award granted to
the Participant on or after the effective date of the respective employment or
consulting agreement. The Committee shall determine in its sole and absolute
discretion whether Cause exists for purposes of the Plan.
 
“Change in Control” means:  (i) any Person (other than the Company, any trustee
or other fiduciary holding securities under any employee benefit plan of the
Company, or any company owned, directly or indirectly, by stockholders of the
Company in substantially the same proportions as their ownership of Company
Common Stock) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than fifty percent (50%) or more of the value of the Company’s then
outstanding securities (the “Majority Owner”); provided, however, that no Change
in Control shall occur under this paragraph (i) unless a person who was not a
Majority Owner at some time after the Effective Date becomes a Majority Owner
after the Effective Date; (ii) a merger, consolidation, reorganization, or other
business combination of the Company with any other entity, other than a merger
or consolidation which would result in the securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) by value of the securities of the Company
or such surviving entity outstanding immediately after such merger or
consolidation; or (iii) the consummation of the sale or disposition by the
Company of all or substantially all of its assets other than (x) the sale or
disposition of all or substantially all of the assets of the Company to a Person
or Persons who beneficially own, directly or indirectly, at least fifty percent
(50%) or more of the securities of the Company by value at the time of the sale
or (y) pursuant to a spin-off type transaction, directly or indirectly, of such
assets to the stockholders of the Company.
 
However, to the extent that Section 409A of the Code would cause an adverse tax
consequence to a Participant using the above definition, the term “Change in
Control” shall have the meaning ascribed to the phrase “Change in the Ownership
or Effective Control of a Corporation or in the Ownership of a Substantial
Portion of the Assets of a Corporation” under Treasury Department Regulation
1.409A-3(i)(5), as revised from time to time in either subsequent regulations or
other guidance, and in the event that such regulations are withdrawn or such
phrase (or a substantially similar phrase) ceases to be defined, as determined
by the Committee.
 
“Change in Control Price” means the price per share of Common Stock paid in any
transaction related to a Change in Control of the Company.
 
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.
 
“Committee” means a committee or sub-committee of the Board consisting of two or
more members of the Board, none of whom shall be an officer or other salaried
employee of the Company, and each of whom shall qualify in all respects as a
“non-employee director” as defined in Rule 16b-3 under the Exchange Act. If no
Committee exists, the functions of the Committee will be exercised by the Board.
Notwithstanding the foregoing, with respect to the grant of Awards to
non-employee directors, the Committee shall be the Board.
 
“Common Stock” means the common stock, par value $0.01 per share, of the Company
or any other security into which such common stock shall be changed as
contemplated by the adjustment provisions of Section 5 of the Plan.
 
“Company” means Solitron, the subsidiaries of Solitron and all other entities
whose financial statements are required to be consolidated with the financial
statements of Solitron pursuant to United States generally accepted accounting
principles, and any other entity determined to be an affiliate of Solitron as
determined by the Committee in its sole and absolute discretion.
 
 
9

 
 
 “Covered Individual” means any current or former member of the Committee, any
current or former officer or director of the Company, or, if so determined by
the Committee in its sole discretion, any individual designated pursuant to
Section 4(c).
 
 “Disability” means a “permanent and total disability” within the meaning of
Code Section 22(e)(3); provided, however, that if a Participant and the Company
have entered into an employment or consulting agreement which defines the term
Disability for purposes of such agreement, Disability shall be defined pursuant
to the definition in such agreement with respect to any Award granted to the
Participant on or after the effective date of the respective employment or
consulting agreement. The Committee shall determine in its sole and absolute
discretion whether a Disability exists for purposes of the Plan.
 
 “Dividend Equivalents” means an amount equal to the cash dividends paid by the
Company upon one share of Common Stock subject to an Award granted to a
Participant under the Plan.
 
“Eligible Individual” means any employee, consultant, officer, director
(employee or non-employee director) or independent contractor of the Company and
any Prospective Employee to whom Awards are granted in connection with an offer
of future employment with the Company.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exercise Price” means the purchase price per share of each share of Common
Stock subject to an Award.
 
“Fair Market Value” means, unless otherwise required by the Code, as of any
date, the last sales price reported for the Common Stock on the day immediately
prior to such date (i) as reported by the national securities exchange in the
United States on which it is then traded, or (ii) if not traded on any such
national securities exchange, as quoted on an automated quotation system
sponsored by the Financial Industry Regulatory Authority, Inc., or if the Common
Stock shall not have been reported or quoted on such date, on the first day
prior thereto on which the Common Stock was reported or quoted; provided,
however, that the Committee may modify the definition of Fair Market Value to
reflect any changes in the trading practices of any exchange or automated system
sponsored by the Financial Industry Regulatory Authority, Inc. on which the
Common Stock is listed or traded. If the Common Stock is not readily traded on a
national securities exchange or any system sponsored by the Financial Industry
Regulatory Authority, Inc., the Fair Market Value shall be determined in good
faith by the Committee.
 
 “Grant Date” means, unless otherwise provided by applicable law, the date on
which the Committee approves the grant of an Award or such later date as is
specified by the Committee and set forth in the applicable Award Agreement.
 
“Non-Qualified Stock Option” means an Option which is not an “incentive stock
option” within the meaning of Code Section 422.
 
“Option” means an option to purchase Common Stock granted pursuant to Sections 6
of the Plan.
 
“Participant” means any Eligible Individual who holds an Award under the Plan
and any of such individual’s successors or permitted assigns.
 
“Performance Goals” means the specified performance goals which have been
established by the Committee in connection with an Award.
 
“Person” shall mean any person, corporation, partnership, limited liability
company, joint venture or other entity or any group (as such term is defined for
purposes of Section 13(d) of the Exchange Act), other than a Parent or
subsidiary of the Company.
 
“Plan” means this Solitron Devices, Inc. 2019 Stock Incentive Plan.
 
“Prospective Employee” means any individual who has committed to become an
employee or independent contractor of the Company within sixty (60) days from
the date an Award is granted to such individual.
 
“Restricted Stock” means Common Stock subject to certain restrictions, as
determined by the Committee, and granted pursuant to Section 7 hereunder.
 
“Restricted Stock Unit” means a right, granted under this Plan, to receive
Common Stock upon the satisfaction of certain conditions, or if later, at the
end of a specified deferral period following the satisfaction of such
conditions.
 
 “Solitron” means Solitron Devices, Inc., a Delaware corporation.
 
 “Stock Appreciation Right” means the right to receive all or some portion of
the increase in value of a fixed number of shares of Common Stock granted
pursuant to Section 8 hereunder.
 
 “Transfer” means, as a noun, any direct or indirect, voluntary or involuntary,
exchange, sale, bequeath, pledge, mortgage, hypothecation, encumbrance,
distribution, transfer, gift, assignment or other disposition or attempted
disposition of, and, as a verb, directly or indirectly, voluntarily or
involuntarily, to exchange, sell, bequeath, pledge, mortgage, hypothecate,
encumber, distribute, transfer, give, assign or in any other manner whatsoever
dispose or attempt to dispose of.
 
10
